Name: 97/866/EC: Commission Decision of 16 December 1997 amending Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  international trade;  agricultural policy
 Date Published: 1997-12-23

 Avis juridique important|31997D086697/866/EC: Commission Decision of 16 December 1997 amending Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (Text with EEA relevance) Official Journal L 351 , 23/12/1997 P. 0069 - 0069COMMISSION DECISION of 16 December 1997 amending Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies (Text with EEA relevance) (97/866/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 9 (4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 10 (4) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (4), last amended by Directive 96/43/EC (5), and in particular Article 19 thereof,Whereas the Commission adopted on 30 July 1997 Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalophathies (6); whereas that Decision is to apply from 1 January 1998;Whereas, however, more time is needed to review the implications of that Decision for a wide range of products and to review new scientific advice; whereas, therefore, the date from which Decision 97/534/EC is to apply should be deferred;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 10 of Decision 97/534/EC, the date of '1 January 1998` is hereby replaced by that of '1 April 1998`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30. 12. 1989, p. 13.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 224, 18. 8. 1990, p. 29.(4) OJ L 373, 31. 12. 1990, p. 1.(5) OJ L 162, 1. 7. 1996, p. 1.(6) OJ L 216, 8. 8. 1997, p. 95.